Citation Nr: 1413379	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to September 1994, April 1995 to April 1998, and from October 1998 to December 2007.

This matter came before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of his hearing has been associated with the claims file.  

In July 2012, the Board denied service connection for a ventral/umbilical hernia and a TDI, and dismissed a claim of entitlement to higher initial ratings for a surgical scar of the right shoulder.  It further granted a 70 percent rating for generalized anxiety disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted the parties' joint motion for remand, and remanded that part of the Board's July 2012 decision that denied entitlement to a TDIU for action consistent with the terms of the joint motion.  The appeal as to the remaining issues was dismissed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  He has specified that he is disabled from work due to his service-connected psychiatric disorder.

In the August 2013 joint motion, the parties agreed that despite the Veteran's limited education, prior history of manual labor, and short-term post-service employment, the Board did not provide any analysis or discussion of what types of substantially gainful, sedentary employment the Veteran would be qualified to perform.  The parties also pointed to a July 2010 report by the Veteran's treating VA social worker which proclaimed that the Veteran's psychiatric condition and therapy needs would affect his productivity and job attendance, and agreed that the Board's failure to address that evidence rendered its statement of reasons and bases inadequate.  Finally, the parties agreed that the Board provided an inadequate statement of reasons and bases pertaining to the Veteran's lay statements regarding the impact of his psychiatric symptoms on his ability to get along with coworkers and their role in his departure from prior employment.  

The Board acknowledges that while there is evidence supporting the Veteran's assertion that he cannot work due to his psychiatric disorder, there is also evidence to the contrary.  A December 2010 VA examiner noted that the Veteran reported only moderate symptoms and functional impairment, and concluded that there was no evidence of unemployability due to anxiety symptoms.  In light of this conflict, the Board has determined that further development of the record is necessary to determine whether the Veteran is unemployable due to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran is unemployable as the result of his service-connected generalized anxiety disorder.  

The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file (to include the private mental status examination dated in March 2012 and a vocational evaluation dated in April 2012), the examiner should discuss the impact of the Veteran's anxiety disorder on his ability to obtain and maintain gainful employment.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities alone render him unable to obtain or maintain gainful employment.  

If the above inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


